DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatebe et al (US 2011/0295809).
Tatebe teaches:
1. A data replication method, comprising: obtaining a usage status of a first device ([0046] The memory 41 for the pair management server 5 stores a copy pair management program 42 and a pair management program 43. The copy pair management program 42 controls the primary storage apparatus 8A and the secondary storage apparatus 8B to create, delete, or change the state of, a copy pair(s) as operated by the user. The copy pair management program 42 also provides the information collecting program 25 with various pieces of information about the created copy pair(s) in response to a request from the information collecting program 25 described later for the management server 3 and Fig 12, SP10); and determining, from two kinds of replications manners and based on the usage status, a replication manner to replicate data from the first device to a second device (Figure 12, SP16-SP19 Decide Copying Method) .
2. The data replication method of claim 1, wherein the usage status comprises a data amount of incoming data at the first device and a bandwidth for replication between the first device and the second device (paragraph 0071 - Firstly, "n.sub.1" represents the number of
files to be restored; "n.sub.2" represents the number of files not to be restored; "P" represents a
proportion of the total file size of the files not to be restored to the total file size of all the files
stored in the secondary volume SVOL; and "Pm" represents a threshold for P to decide the
restoration method).
3. The data replication method of claim 2, wherein the usage status comprises a ratio of the data amount to the bandwidth ((paragraph 0075 - Therefore, the data transfer time T.sub.1
when copying the files to be restored from the secondary volume SVOL to the primary volume
PVOL by the volume-based copying method can be expressed in the following formula; Formula
5).
4. The data replication method of claim 1, wherein the usage status comprises a data amount of incoming data at the first device (paragraph 0071 - Firstly, "n.sub.1" represents the number of
files to be restored; "n.sub.2" represents the number of files not to be restored; "P" represents a
proportion of the total file size of the files not to be restored to the total file size of all the files
stored in the secondary volume SVOL; and "Pm" represents a threshold for P to decide the
restoration method).
5. The data replication method of claim 1, wherein one of the two kinds of replication manners is taking a snapshot on differential data differentiating the first device from the second device ([0056] - Subsequently, after receiving a split request designating a copy pair from the business server 4 as operated by the user, the control program 55A for the primary storage apparatus 8A stops transfer of the data, which was written to the primary volume PVOL, to the secondary storage apparatus 8B. As a result, a snapshot that is a static data image of the primary volume PVOL at the time of reception of the slit request from the business server 4 by the primary storage apparatus 8A is created in the secondary volume SVOL).
7. The data replication method of claim 1, wherein one of the two kinds of replication manners is replicating changed data from the first device to the second device without a snapshot operation (Figure 12, SP16-19).
Claims 8-12, 14-19 and 21 are rejected using similar reasoning seen in the rejection of claims 1-5 and 7 due to reciting similar limitations but directed towards a electronic device and storage system. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatebe et al (US 2011/0295809 in view of Zheng (US 2015/0339148).
Regarding claim 6, Tatebe teaches the data replication method of claim 5. Tatebe does not explicitly teach wherein the snapshot is a copy-on-write (COW) snapshot or a split-mirror snapshot.
Zheng teaches wherein the snapshot is a copy-on-write (COW) snapshot or a split-mirror snapshot ([0021] In block 302, the processor creates an initially empty primary COW image 106 (FIGS. 1 and 2) based on base disk image 104 (FIGS. 1 and 2), and an initially empty secondary COW image 108 (FIGS. 1 and 2) based on primary COW image 106. In some examples of the present disclosure, base disk image 104, primary COW image 106, and secondary COW image 108 are created using the open source virtualizer QEMU and they follow the qcow2 format of QEMU. Block 302 may be followed by block 304).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Tatebe to include wherein the snapshot is a copy-on-write (COW) snapshot or a split-mirror snapshot as taught by Zheng. It would be advantageous to avoid poor user experience as reads by the virtual machine is slowed by a search through the levels (e.g. 10 levels) of COW images for the requested data as taught by Zheng [0015].
Claims 13 and 20 are rejected under similar reasoning seen in the rejection of claim 6 due to reciting similar claims but directed towards a electronic device and a storage system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166